Citation Nr: 1020433	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
depression (also claimed as anxiety).



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to 
February 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

On an August 2009 authorization form the Veteran reported 
continuing psychiatric treatment at the Dallas, Texas, VA 
Medical Center (VAMC) beginning in July 2007.  The Veteran's 
VA treatment records have not been obtained.  Accordingly, 
the case must be remanded in order that these records may be 
obtained and considered.  38 U.S.C.A. § 3.159(c)(2) (2009).

The Veteran sent a letter to VA in November 2008 in which he 
reported psychiatric symptomatology of greater severity than 
reflected by the June 2007 VA examination.  The Veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the 
Veteran must be provided a new VA examination to determine 
the disability's current severity.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records from the Dallas, Texas, VAMC dated 
from July 2007 to present.

2.  When the above action has been 
accomplished, the Veteran should be 
afforded a VA psychiatric examination to 
determine the extent and severity of his 
service-connected psychiatric disability.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  The report of 
examination should contain a detailed 
account of all psychiatric manifestations 
found to be present.  The examiner should 
comment on the extent to which the 
Veteran's service-connected psychiatric 
disability affects the Veteran's 
occupational and social functioning.  A 
multi-axial assessment should be conducted 
which includes a global assessment of 
functioning score (GAF score) and provide 
an explanation of the significance of the 
score assigned.    

3.  Upon completion of the above requested 
development, reconsider the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
afford the appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

